[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Thomas v. Richard, Slip Opinion No. 2017-Ohio-1343.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-1343
 THE STATE EX REL. THOMAS, APPELLANT, v. RICHARD, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Thomas v. Richard, Slip Opinion No.
                                     2017-Ohio-1343.]
Habeas corpus—Appellant’s petition challenging validity of his extradition fails to
        state a claim in habeas corpus—Court of appeals’ dismissal of petition
        affirmed.
    (No. 2016-0962—Submitted February 28, 2017—Decided April 20, 2017.)
  APPEAL from the Court of Appeals for Madison County, No. CA2016-04-018.
                                    ________________
        Per Curiam.
        {¶ 1} Relator-appellant, Winston Thomas, appeals the Twelfth District
Court of Appeals’ dismissal of his petition for a writ of habeas corpus. We affirm.
                              SUPREME COURT OF OHIO




                                     Background
       {¶ 2} In 2007, Thomas was charged in Warren County, Ohio, with two
drug-related felony offenses. Before trial, Thomas fled the jurisdiction and was
later convicted of federal drug charges and imprisoned in Pennsylvania.
       {¶ 3} In 2012, Thomas was extradited to Warren County, where he filed a
pretrial motion to dismiss the indictment based on an alleged violation of Article
IV(e) of the Interstate Agreement on Detainers (“IAD”), which provides that if a
prisoner has been extradited to face charges but is then returned to the original place
of imprisonment before trial on the indictment for which he was extradited, the
indictment shall be dismissed with prejudice. R.C. 2963.30 (codifying the IAD).
Alternatively, he argued that he was extradited to Ohio from Pennsylvania without
a hearing. The trial court denied the motion to dismiss, rejecting both of the
grounds asserted in the motion.
       {¶ 4} Thomas was convicted of the felony charges and sentenced to serve
six years of incarceration.
       {¶ 5} On April 18, 2016, Thomas filed a petition for a writ of habeas corpus
in the Twelfth District Court of Appeals. Respondent-appellee, Rhonda Richard,
warden of the Madison Correctional Institution, filed a motion to dismiss. The
court of appeals granted the motion for failure to state a claim.
       {¶ 6} Thomas timely appealed to this court.
                                   Legal Analysis
       {¶ 7} Thomas’s habeas petition is based on a single theory: that Ohio lacks
jurisdiction over him because he was returned to the state pursuant to a defective
extradition request. Thomas alleges that the extradition request was defective
because Ohio failed to submit a governor’s warrant to the Pennsylvania court that
held his extradition hearings.
       {¶ 8} A valid extradition request must include a warrant signed by the
governor (or other executive) of the requesting state. See 18 U.S.C. 3182; see also




                                          2
                                   January Term, 2017




R.C. 2963.21 (governing requests by Ohio to other states); 42 Pa.C.S. 9101
(governing requests to Pennsylvania from other states). However,


          “[i]t is virtually a universal rule of law that where a person accused
          of a crime is found within the territorial jurisdiction wherein he is so
          charged, and is held under process legally issued from a court of that
          jurisdiction, neither the jurisdiction of the court nor the right to put
          him on trial for the offense charged is impaired by the manner in
          which he was brought from another jurisdiction, whether by
          kidnapping, illegal arrest, abduction, or irregular extradition
          proceedings.”


(Emphasis added.) Tomkalski v. Maxwell, 175 Ohio St. 377, 378-379, 194 N.E.2d
845 (1963), quoting Annotation, Right to Try One Brought Within Jurisdiction
Illegally or as a Result of a Mistake as to Identity, 165 A.L.R. 948 (1946). In plain
terms, “[a] claim of illegal extradition does not state a claim in habeas corpus and
will not void [a] conviction.” Smith v. Jago, 58 Ohio St.2d 298, 389 N.E.2d 1138
(1979).
          {¶ 9} For this reason, we affirm the judgment of the court of appeals
dismissing Thomas’s petition for failure to state a claim.
                                                                     Judgment affirmed.
          O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, and
DEWINE, JJ., concur.
          O’NEILL, J., concurs in judgment only.
                                  _________________
          Winston Thomas, pro se.
          Michael DeWine, Attorney General, and William H. Lamb, Assistant
Attorney General, for appellee.




                                             3
SUPREME COURT OF OHIO




 _________________




          4